o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c january cc psi b06 conex-151036-10 number release date uil 30b the honorable lisa murkowski united_states senate washington dc dear senator murkowski thank you for your letter dated date on behalf of your constituent ------------------------------ ----------------asked why a tax break is not available for the purchase of a toyota hybrid highlander ----------------explained that media sources reported that tax_credits were available for the purchase of hybrid vehicles a credit is available for certain new qualified hybrid motor vehicles placed_in_service after date sec_30b of the internal_revenue_code this credit begins to phase out for a manufacturer’s vehicles in the second calendar_quarter after the calendar_quarter in which the manufacturer sells for use or lease in the united_states at least big_number of its passenger automobiles and light trucks that qualify for the credit for sales occurring after date taxpayers purchasing the manufacturer’s vehicles during the first two calendar quarters of the phase-out period can claim only percent of the otherwise allowable credit taxpayers purchasing the manufacturer’s vehicles during the third and fourth calendar quarters of the phase-out period can claim only percent of the otherwise allowable credit no credit is available for vehicles purchased after the last day of the fourth calendar_quarter of the phase-out period in notice_2006_9 we published procedures for manufacturers to certify that their vehicles qualify for the credit notice_2006_9 explains that the credit for a manufacturer’s vehicles begins to phase out when the manufacturer sells for use or lease in the united_states big_number vehicles that qualify for the credit toyota sold at least big_number qualified vehicles during the period beginning on date and ending on date thus the phase-out period for the tax_credit for qualified vehicles toyota manufactured began on date and ended on date no tax_credit has been available since date for the purchase of qualified hybrid vehicles toyota manufactured conex-151036-10 on date we issued press release ir-2006-172 detailing the toyota phase-out period on date we published notice_2006_78 to announce the phase-out schedule for toyota vehicles notice_2006_78 lists the toyota vehicles eligible for a credit and the amount of the credit available for each vehicle during the phase-out period the notice makes clear that toyota vehicles purchased on or after date do not qualify for a credit i have attached a copy of notice_2006_78 and the date press release for your convenience i hope this information is helpful in responding to --------------- please contact me at ----- --------------------- if i can be of further assistance sincerely curt wilson associate chief_counsel passthroughs special industries enclosures
